In an action to recover the agreed price for certain lumber allegedly sold and delivered by plaintiffs to defendant, the appeal is from an order of the Supreme Court, Dutchess County, dated December 14,1979, which granted partial summary judgment to the plaintiffs in the principal sum of $19,957.48. Order reversed, with $50 costs and disbursements, and motion denied. The papers disclose the existence of issues of fact which can be resolved only upon a trial, including the issues of whether some of the lumber was sold subject to a condition precedent and if so, when, if ever, payment therefor became due under the agreement of the parties. Mollen, P. J., Hopkins, Titone and Weinstein, JJ., concur.